In an action to recover damages for the loss of a package by the defendant, the plaintiff appeals from (1) an order of the Supreme Court, Nassau County (Burstein, J.), dated January 3, 1985, which denied its motion to extend its time to comply with a prior order, and granted the defendant’s cross motion to the extent of precluding the plaintiff from offering any evidence regarding certain unanswered interrogatories and conditionally dismissing the action unless the plaintiff paid a sanction of $250 within a specified time, and (2) an order of the same court (Molloy, J.), entered September 5, 1985, which dismissed the action owing to the plaintiff’s failure to pay the $250.
Ordered that the orders are affirmed, with one bill of costs, for reasons stated by Justice Burstein in her decision and order dated January 3, 1985. We further add that the orders appealed from did not constitute an abuse of discretion. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.